Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 27, 2016

                                      No. 04-16-00347-CV

               ALLSTATE COUNTY MUTUAL INSURANCE COMPANY,
                                Appellant

                                                 v.

                                   Gregorio G. PAREDES Jr.,
                                            Appellee

                   From the 49th Judicial District Court, Zapata County, Texas
                                     Trial Court No. 9,016
                           Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
        The reporter’s record was due July 5, 2016, but was not filed. On July 6, 2016, the court
reporter filed a notification of late record stating the record was not filed because has neither
requested the record nor paid or made arrangements to pay the reporter’s fee to prepare the
record, implying that appellant is not entitled to the record without paying the fee. See TEX. R.
APP. P. 34.6(b), 35.3(b). In response, we ordered appellant to provide written proof to this court
that: (1) appellant had requested preparation of the record; (2) the reporter’s fee had been paid or
arrangements satisfactory to the reporter had been made to pay the reporter’s fee; or (3) appellant
was entitled to the record without prepayment of the reporter’s fee. See TEX. R. APP. P. 35.3(b).

        As ordered, appellant provided proof that it had requested the record and an invoice from
the reporter, but that the reporter had apparently not received the request. Appellant thereafter
provided the reporter with an amended request and acknowledged its willingness to provide
payment upon receipt of an invoice from the reporter. Thereafter, the reporter provided appellant
with an invoice and appellant made the required payment. The reporter completed the record
and filed it in this court on July 27, 2016.

       Accordingly, because it now appears the appellate record is complete, we ORDER
appellant to file its appellant’s brief in this court on or before August 26, 2016.

       We further order the clerk of this court to serve a copy of this order on all counsel


                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court